Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 1 of 21 PageID #: 953




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                         CIVIL ACTION NO. 4:19-CV-00179-HBB

JEREMIAH VICKERS                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION                                                    DEFENDANT


                                MEMORANDUM OPINION
                                    AND ORDER

                                       BACKGROUND

       Before the Court is the complaint (DN 1) of Jeremiah Vickers (APlaintiff@) seeking judicial

review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both Plaintiff

(DN 14) and Defendant (DN 19) have filed a Fact and Law Summary. For the reasons that follow,

the final decision of the Commissioner is AFFIRMED, and judgment is GRANTED for the

Commissioner.

       Pursuant to 28 U.S.C. § 636(c) and FED. R. CIV. P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered March

2, 2020 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 2 of 21 PageID #: 954




                                              FINDINGS OF FACT

        Plaintiff filed an application for Supplemental Security Income Benefits on November 17,

2016 (Tr. 20, 158-64). Plaintiff alleges to have become disabled on November 17, 2016, as a

result of attention deficit hyperactivity disorder (ADHD), bipolar disorder, manic depression, and

posttraumatic stress disorder (PTSD) (Tr. 20, 57, 70, 89, 97). These claims were initially denied

on February 15, 2017,1 and the denial of the claims were affirmed upon reconsideration on April

19, 2017 (Tr. 20, 66, 82, 89, 97). Administrative Law Judge Marci P. Eaton (“ALJ”) conducted

a video hearing from Paducah, KY on August 9, 2018 (Tr. 20, 37-39). Virtually present at the

hearing from Owensboro, KY was Plaintiff and his attorney Sara Martin Diaz (Id.). During the

hearing, Theresa Wolford testified as a vocational expert (Tr. 20, 39, 52-55).

        At the first step, the ALJ found that Plaintiff had not engaged in substantial gainful activity

since November 17, 2016, the alleged onset date (Tr. 22). At the second step, the ALJ determined

Plaintiff has the following severe impairments: depression, anxiety, ADHD, PTSD, and a history

of substance abuse in remission (Id.). At the third step, the ALJ concluded that Plaintiff does not

have an impairment or combination of impairments that meets or medically equals the severity of

one of the listed impairments in Appendix 1 (Tr. 23).

        At the fourth step, the ALJ found that Plaintiff has the residual functional capacity (RFC)

to perform a full range of work at all exertional levels, but also opined several nonexertional

limitations: Plaintiff can understand, remember, carry out and apply simple instruction; maintain

attention and concentration to complete routine tasks; he should avoid interaction with the public;


1   In the ALJ’s report, she notes Plaintiff’s initial claim was denied on November 26, 2016—one week after the
    filing of Plaintiff’s application (Tr. 20). However, review of the initial determination report, the date is actually
    February 15, 2017 (Tr. 66). This appears to be an inconsequential error.

                                                           2
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 3 of 21 PageID #: 955




he can have task focused interaction with supervisors and coworkers; and he can adapt in routine

work setting with minimal change in routine (Tr. 25). Continuing from the RFC determination,

the ALJ found Plaintiff is capable of performing past relevant work as a Laborer (Tr. 30). After

this finding, the ALJ also considered Plaintiff’s RFC, age, education, and past work experience,

as well as testimony from the vocational expert, to find that Plaintiff is also able to perform other

jobs that exist in the national economy (Id.). Therefore, the ALJ concluded that Plaintiff has not

been under a “disability,” as defined in the Social Security Act, since November 17, 2016, the date

the application was filed (Tr. 31).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ’s decision

(Tr. 157). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                      CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing a

case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964


                                                 3
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 4 of 21 PageID #: 956




F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

              [I]nability to engage in any substantial gainful activity by reason of
              any medically determinable physical or mental impairment which can
              be expected to result in death or which has lasted or can be expected
              to last for a continuous period of not less than twelve (12) months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:



                                                4
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 5 of 21 PageID #: 957




               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the residual functional capacity to
                       return to his or her past relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fourth step.

                                    Challenge to Finding No. 3

       1. Arguments of the Parties

       Plaintiff argues that the ALJ erred in recognizing Plaintiff’s mental health impairments

meet the medical listings of Listing 12.04, 12.06, and 12.15 (DN 14 PageID 919). To substantiate

this argument, Plaintiff asserts that he “has had at least 2 years of medical treatment in a mental

health setting that is ongoing and that has managed, at times, to diminish the symptoms and signs

of his mental disorder. However, this has still resulted in a ‘minimal capacity to adapt to changes

in his environment or to demands that are not already part of his daily life.’” (Id.) (quoting Listing

12.04(c)(2); Listing 12.06(c)(2)). Further, Plaintiff claims “[i]t was clear error for the ALJ to find

paragraph B criteria limitations were moderate in all categories except social functioning, which

she found to be in the moderate to marked range. In each of those categories, the severity of his

impairment should have been either marked or extreme” (Id.).

                                                  5
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 6 of 21 PageID #: 958




       In contrast, Defendant claims that the ALJ conducted an “extensive discussion of the

medical evidence” and relies on Sixth Circuit cases articulating courts’ reluctance in “impos[ing]

a strict articulation standard on the adjudicator at Step Three” (DN 19 PageID 938-39) (referencing

Price v. Heckler, 767 F.2d 281, 284 (6th Cir. 1985); Bledsoe v. Barnhart, 165 Fed. Appx. 408,

2006 WL 229795 at *3 (6th Cir. Jan. 31, 2006)). Defendant acknowledged the ALJ’s obligation

to discuss the Listings “[i]f the record raises a substantial question as to whether [the claimant]

could qualify as disabled under a listing,” but then goes on to assert that the ALJ “expressly

addressed Listings 12.04, 12.06, and 12.15 in her decision, and found that Plaintiff’s impairments

did not meet or equal either Listing” (DN 19 PageID 942-43) (quoting Abbott v. Sullivan, 905

F.2d 918, 925 (6th Cir. 1990)) (internal quotations omitted).

       When turning to Plaintiff’s argument that the ALJ should have found marked or extreme

limitations, Defendant broadly asserts that the claims were brought in a perfunctory manner and

should be deemed waived (DN 19 PageID 944-45). This waiver argument was used again in

Defendant’s argument against Plaintiff’s claims of meeting paragraph “C”, where Defendant

asserts “Plaintiff made no [] showing, and the record shows that the required criteria for listing

equivalence was not met (Id. at 945-46) (citation omitted).

       2. Discussion

       At the third step, a claimant will be found disabled if her impairment meets or medically

equals one of the listings in the Listing of Impairments. 20 C.F.R. § 416.920(a)(4)(iii); Turner v.

Comm'r of Soc. Sec., 381 F. Appx. 488, 491 (6th Cir. 2010). The Listing of Impairments, set

forth in Appendix 1 to Subpart P of the regulations, describes impairments the Social Security

Administration considers to be “severe enough to prevent an individual from doing any gainful


                                                6
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 7 of 21 PageID #: 959




activity, regardless of his or her age, education, or work experience.” 20 C.F.R. § 404.1525(a).

       Each listing specifies “the objective medical and other findings needed to satisfy the criteria

of that listing.” 20 C.F.R. § 404.1525(c)(3). A claimant must satisfy all the criteria to “meet”

the listing and be deemed disabled. See 20 C.F.R. § 404.1525(c)(3) and (d); Hale v. Sec’y of

Health & Human Servs., 816 F.2d 1078, 1083 (6th Cir. 1984). However, a claimant is also

deemed disabled if her impairment is the medical equivalent of a listing.              20 C.F.R. §

404.1520(a)(4)(iii); Turner, 381 F. Appx. at 491. Medical equivalence means “at least equal in

severity and duration to the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a). “An

administrative law judge must compare the medical evidence with the requirements for listed

impairments in considering whether the condition is equivalent in severity to the medical findings

for any Listed Impairment.” Reynolds v. Comm’r Soc. Sec., 424 F. Appx 411, 415 (6th Cir.

2011). Additionally, the ALJ looks to the opinions of the state agency medical advisors and/or

the opinion of a testifying medical expert for guidance on the issue of whether the claimant’s

impairment is the medical equivalent of a listing. See 20 C.F.R. § 404.1526(c) and (d); Social

Security Ruling (“SSR”) 17-2p, 2017 WL 3928306, at *3-4 (March 27, 2017); Deters v. Sec’y of

Health, Educ. & Welfare, 789 F.2d 1181, 1186 (5th Cir. 1986).

       The severity requirements for Listings 12.04, 12.06, and 12.15 are set forth in paragraphs

“B” and “C” of the listing. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00A. The paragraph “B”

criteria are: “1. Understand, remember, or apply information (paragraph B1)”; “2. Interact with

others (paragraph B2)”; “3. Concentrate, persist, or maintain pace (paragraph B3)”; and “4.

Adapt or manage oneself (paragraph B4)”. 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00E1-4.

These four areas of mental functioning are evaluated on the following five-point rating scale:


                                                 7
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 8 of 21 PageID #: 960




                 a. No limitation (or none). You are able to function in this area
                    independently, appropriately, effectively, and on a sustained
                    basis.

                 b. Mild limitation. Your functioning in this area independently,
                    appropriately, effectively, and on a sustained basis is slightly
                    limited.

                 c. Moderate limitation.      Your functioning in this area
                    independently, appropriately, effectively, and on a sustained
                    basis is fair.

                 d. Marked limitation.          Your functioning in this area
                    independently, appropriately, effectively, and on a sustained
                    basis is seriously limited.

                 e. Extreme limitation. You are not able to function in this area
                    independently, appropriately, effectively, and on a sustained
                    basis.

        In the ALJ’s determination, she began by noting that obesity does not have a specific

medical listing, but instead is evaluated pursuant to SSR 02-1p. 2 As such, the ALJ “fully

considered obesity in the context of the overall record evidence in making [her] decision” but also

noted that “[o]besity in combination with another impairment may or may not increase the severity

or functional limitations of the impairment” and will be evaluated on a case-by-case basis (Tr. 23).



2   SSR 02-1p, “Policy Interpretation Ruling — Titles II and XVI: Evaluation of Obesity”, was effective at the time
    the       ALJ       conducted        the     hearing       and       her      analysis.          SSR         02-1p,
    https://www.ssa.gov/OP_Home/rulings/di/01/SSR2002-01-di-01.html. However, since then, SSR 02-1p has
    been rescinded and replaced by SSR 19-2p, which became effective on May 20, 2019. SSR 19-2p, “Titles II and
    XVI: Evaluating Cases Involving Obesity”, https://www.ssa.gov/OP_Home/rulings/di/01/SSR2019-02-di-
    01.html#Q4. Upon review of SSR 02-1p and SSR 19-2p, the consideration for whether obesity is factored into
    the “meets” and “equals” determination is largely identical. Under SSR 02-1p, obesity “meets” the requirements
    of a listing if the Plaintiff has another impairment that, by itself, meets the requirement of a listing, or if that
    impairment in combination with obesity meets the requirements of a listing. SSR 02-1p. If the functional
    limitations caused by obesity, alone or in combination with another impairment, may medically equal a listing.
    SSR 19-2p. Both SSRs do not specify any specific weight or BMI for these determinations.

                                                          8
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 9 of 21 PageID #: 961




       Immediately following this statement, the ALJ stated her conclusion that “[t]he severity of

[Plaintiff]’s mental impairments, considered singly and in combination, do not meet or medically

equal the criteria listings 12.04, 12.06, and 12.15” (Id.). The ALJ began working through the

paragraph “B” criteria to determine if Plaintiff’s mental impairments result in at least one extreme

or two marked limitations (Id.).

       A. Understand, Remember, or Apply Information

       When turning to the first criterium of paragraph “B”, the ALJ determined that Plaintiff has

a moderate limitation (Id.).       In coming to this conclusion, the ALJ relied upon Plaintiff’s

responses to a function report stated “he had to be reminded to take his medications and perform

certain tasks,” but Plaintiff reported “feeling ok[ay] [regarding whether] he can follow both oral

and written instructions” (Id.) (citing 204-12, 255-63). However, Plaintiff also checked the

“Understanding,” “Memory,” and “Following Instruction” underscores when completing the

function report, claiming that “[it’s] hard to listen to others and often misunderstands them …”

(Tr. 210, 261). In their own function reports regarding Plaintiff, Plaintiff’s mother and fiancé

both reported Plaintiff had difficulty following instructions (Tr. 23-24) (citing 222-30, 241-49).

Plaintiff’s mother checked the underscores for “Understanding,” “Memory,” and “and “Following

Instructions” (Tr. 228). In her response, she mentions that Plaintiff “[h]as to be told things over

and over, [and] [f]orgets instructions” (Id.).     Plaintiff’s fiancé also marked the same three

underscores as Plaintiff’s mother (Tr. 247). Plaintiff’s fiancé also detailed that Plaintiff “cannot

process instructions and is afraid to ask questions. He forgets everything …” (Id.). Further, the

state agency psychological consultants opined that Plaintiff would have moderate limitations in

this category (Tr. 24, 61, 76).


                                                  9
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 10 of 21 PageID #: 962




       B. Interact with Others

       As for interacting with others, the ALJ concluded Plaintiff has a moderate to marked

limitation (Tr. 24). The ALJ provided examples of Plaintiff’s complaints regarding panic attacks

and social anxiety, even when taking medication (Id.) (citing Tr. 679). While not directly cited

in this particular paragraph, the ALJ referenced the function reports completed by Plaintiff, and

the ALJ also cited the function reports of Plaintiff’s mother and fiancé in the prior category

(Tr. 23-24). As such, the ALJ would consider the Plaintiff’s reports, his mother’s opinions, and

Plaintiff’s fiancé’s report, in tandem with Plaintiff’s hearing testimony. Plaintiff’s function report

shows indications of difficulties regarding “Talking,” “Hearing,” “Understanding,” “Following

Instructions,” and “Getting Along with Others” (Tr. 210, 261). Plaintiff went on to explain that

“[it’s] hard to listen to others and often misunderstands them. No hands on or teaching styles

seem to make a difference in remembering …, often jumps from task to task and doesn’t return to

finish them[.] Often feels others are out to get him” (Tr. 210). In Plaintiff’s mother’s function

report, she marked difficulties with “Talking” and “Getting Along with Others,” and she also wrote

that Plaintiff “is afraid of people and wont [sic] talk to them” (Tr. 228). As for Plaintiff’s fiancé,

she also marked difficulties with “Talking” and “Getting Along with Others” but mentioned that

Plaintiff “has authority issues because he feels he is under attack all the time” (Tr. 247). The state

agency psychological consultants completed their evaluation of the evidence and stated that

Plaintiff would have mild limitations for “interact[ing] with others” (Tr. 61, 76).

       C. Concentrate, Persist, or Maintain Pace

       Next, the ALJ evaluated Plaintiff’s ability to concentrate, persist, or maintain pace (Tr. 24).

At this step, she concluded that Plaintiff has a moderate limitation in this category (Id.).


                                                 10
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 11 of 21 PageID #: 963




Plaintiff reported that “he had difficulty concentrating and focusing” (Id.) (citing Tr. 204-12,

255-63), but the ALJ noted Plaintiff’s comment that he is no longer taking his ADHD

medication—even though he responded well to the medication (Id.) (citing Tr. 526-31). The ALJ

also referenced recent treatment notes where Plaintiff displayed normal mood and did not have

any complaints of decreased concentration (Id.) (citing Tr. 844-46). The ALJ, again, did not

explicitly discuss the function reports by Plaintiff or his mother or fiancé, but the ALJ had

considered it in a prior category. As such, the ALJ would still consider it here. Plaintiff, in his

function report, notes difficulties with “Concentration,” “Completing Tasks,” and “Following

Instructions” (Tr. 210). Plaintiff went on to explain that he “often jumps from task to task and

doesn’t return to finish them” (Id.). Plaintiff’s mother also marked difficulties with “Memory,”

Concentration,” “Completing Tasks,” “Following Instructions,” and “Understanding” (Tr. 228).

His mother also discusses that Plaintiff “has a very short memory. He can only concentrate [for]

a few minutes.     Never finishes anything.     Has to be told things over and over …” (Id.).

Plaintiff’s fiancé marked the same difficulties as the other reports (Tr. 247). When turning to the

state agency consultants, the reports opine moderate limitation in this category (Tr. 61, 76).

       D. Adapt or Manage Oneself

       Finally, the ALJ detailed her considerations in finding mild to moderate limitations in this

category (Tr. 24). The ALJ noted that Plaintiff “on his function report indicated that he can handle

changes in routine [okay], but he also noted that he does not handle stress well” (Tr. 24) (see Tr.

204-12, 255-63).     Drawing from Plaintiff’s testimony, the ALJ recounted that “much of

[Plaintiff’s] stress stems from interaction with others” but “is able to adapt to changes and manage

psychologically based symptoms” (Tr. 24). However, the ALJ noted that when Plaintiff “had to


                                                11
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 12 of 21 PageID #: 964




change physicians, he had difficulty adapting to the new providers and ultimately stopped

attending his appointments” (Id.). Plaintiff reported having to be told to bathe or brush his teeth

(Tr. 207-08). He reported minimal problems in taking care of his personal needs, but his fiancé

may assist in making sure he is alright (Tr. 252). When turning to the function report by Plaintiff’s

mother, she noted that other people give Plaintiff his clothes to wear, Plaintiff forgets to bathe or

eat, appointments to visit doctors are made for him, but Plaintiff can shave and care for his hair

independently (Tr. 224). Plaintiff’s fiancé paints a similar picture that Plaintiff needs to be told

to bathe and brush his teeth, can eat but does not cook for himself, does not use appropriate soaps

when care for his hair, and Plaintiff can dress himself but needs to be told if his clothes are

appropriate (Tr. 243). The state agency psychological consultants stated that Plaintiff had a

moderate limitation in this category—a more stringent limitation than found by the ALJ (Tr. 24,

61, 76).

       When looking at the paragraph “C” criteria, the ALJ opined:

               The undersigned has also considered whether the “paragraph C”
               criteria are satisfied. In this case, the evidence fails to establish the
               presence of the “paragraph C” criteria. The record does not
               establish that the claimant has medical treatment, mental health
               therapy, psychosocial supports, or a highly structured setting that is
               ongoing and that diminishes the symptoms and signs of his mental
               disorder. Nor does the record establish that he has only marginal
               adjustment, that is, a minimal capacity to adapt to changes in the
               claimant’s environment or to demands that are not already part of
               the claimant’s daily life.

(Tr. 25). Plaintiff argues that the criteria under paragraph “C” are met but states this claim absent

additional facts or law (DN 14 PageID 919). No further argument supported this assertion. It is

well-established that “issues adverted to in a perfunctory manner, unaccompanied by some effort

                                                  12
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 13 of 21 PageID #: 965




at developed argumentation, are deemed waived.” United States v. Layne, 192 F.3d 556, 566 (6th

Cir.1999) (quoting McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997)); see also Brindley

v. McCullen, 61 F.3d 507, 509 (6th Cir.1995) (observing that “[w]e consider issues not fully

developed and argued to be waived.”); Rice v. Comm’r of Soc. Sec., 2006 WL 463859, at *2 (6th

Cir. 2006) (unpublished opinion). As such, Plaintiff’s argument about the paragraph “C” criteria

are waived.

       Plaintiff further argues that “[t]he evidence of record more than supports this claim and the

severity of these conditions clearly meets the criteria found in listings 12.04, Depressive, bipolar

and related disorders, 12.06 Anxiety and Obsessive-Compulsive Disorder, and 12.15 Trauma and

Stressor-related Disorders” (DN 14 PageID 919) (underlining omitted). Plaintiff relied upon his

prior years of “medical treatment in a mental health setting” and Plaintiff’s own testimony about

his inability to control his emotions—drawing his argument from the subsequent challenge to the

ALJ’s determination discussed infra.

       Throughout the entirety of Plaintiff’s first two arguments, Plaintiff does not assert any law

to bolster his argument that the ALJ’s determination was improperly based (DN 14 PageID

919-21). Plaintiff’s contentions for the ALJ’s purported failure to find the Plaintiff’s mental

impairments meet the Listings rests primarily upon conclusory statements and minimal support,

and Plaintiff’s contentions are insufficient to demonstrate that the ALJ’s determination was not

supported by substantial evidence. The ALJ’s determination relies upon the evidence present in

the record, and the ALJ cites sufficient evidence to explain her determination. As such, the ALJ’s

determination was based on substantial evidence and comports with applicable law.




                                                13
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 14 of 21 PageID #: 966




                                    Challenge to Finding No. 4

   1. Arguments of the Parties

       Plaintiff claims that the ALJ erred in determining Plaintiff’s RFC because the ALJ’s own

findings determined marked limitations in social functioning (DN 14 PageID 920-21). Further,

Plaintiff alleges “the ALJ improperly assessed Mr. Vickers’ mental health impairments and acted

as her own medical expert” (Id. at 920). Following this claim, Plaintiff bolsters his point by

claiming “no consultative examination [was] conducted prior to the hearing and no post-hearing

evaluation either, even though counsel requested it” (Id.). After recounting the ALJ’s use of the

paragraph “B” criteria, the ALJ’s RFC determine, and records of Plaintiff’s purported inability to

control his emotions, Plaintiff opined that the ALJ’s depictions of Plaintiff “is not the picture of a

reliable employee that is capable of having ANY type of ‘interaction with supervisors and

coworkers’ as the current RFC suggests” (Id. at 921).

       Defendant, in turn, asserts that the ALJ properly relied upon evidence in the record and

even took Plaintiff’s own subjective complaints into account when concluding moderate to marked

limitation in interacting with and relating to others (DN 19 PageID 947). Defendant further

recounts and relies upon Plaintiff’s own reports and testimony, the ALJ’s observations, and notes

from the medical records to conclude that “none of [the] various examining and treating physicians

reported findings supporting a conclusion that Plaintiff had limitations that exceeded those in the

RFC finding …” (Id. at 948).

       2. Discussion

       The residual functional capacity finding is the ALJ=s ultimate determination of what a

claimant can still do despite his or her physical and mental limitations. 20 C.F.R. §§ 416.945(a),


                                                 14
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 15 of 21 PageID #: 967




416.946(c). The ALJ makes this finding based on a consideration of medical source statements

and all other evidence in the case record. 20 C.F.R. §§ 404.1529, 404.1545(a)(3), 404.1546(c),

416.929, 416.945(a), 416.946(c). Thus, in making the residual functional capacity finding the

ALJ must necessarily assign weight to the medical source statements in the record and assess the

claimant’s subjective allegations.     20 C.F.R. §§ 404.1527(c), 404.1529(a), 416.927(c),

416.929(a). While opinions from treating and examining sources are considered on the issue of

residual functional capacity, the ALJ is responsible for making that determination. 20 C.F.R. §§

404.1527(d), 416.927(d).

       There is a difference between a medical opinion and a Residual Functional Capacity

Assessment prepared by the ALJ. The medical opinion is submitted by a medical source and

expresses impairment-related functional limitations.          20 C.F.R. §§ 404.1513(a)(2),

404.1527(a)(1), 416.913(a)(2), 416.927(a)(1). By contrast, the Residual Functional Capacity

Assessment is the ALJ=s ultimate finding of what the claimant can still do despite his or her

physical and mental limitations. 20 C.F.R. §§ 404.1545(a), 404.1546, 416.945(a), 416.946.

       Here, the ALJ found that Plaintiff:

              has the residual functional capacity to perform a full range of work
              at all exertional levels but with the following nonexertional
              limitations: The claimant can understand, remember, carry out and
              apply simple instruction; maintain attention and concentration to
              complete routine tasks; he should avoid interaction with the public;
              he can have task focused interaction with supervisors and
              coworkers; and he can adapt in routine work setting with minimal
              change in routine.

(Tr. 25). In coming to this conclusion, the ALJ reviewed a slew of evidence in the record and

discussed plaintiff’s mental impairments, especially when reviewing Plaintiff’s social

                                              15
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 16 of 21 PageID #: 968




functioning.3 When reviewing Plaintiff’s ability to work with coworkers, supervisors, and the

public, the ALJ noted that Plaintiff “reported anxiety when he is around crowds[;] [h]e reported

that he felt he was a danger to others when he got upset” (Tr. 27) (citing 504-37). Plaintiff also

noted that “he was working ‘a ton’ to keep up with his obligations” (Id.). The ALJ recounted Dr.

Harmon’s notes that Plaintiff reported “he cannot deal with the stressors of other people around

him” (Id.) (citing 672-85). After the Klonopin was added to help with the social anxiety, Plaintiff

reported being less stressed, but the anxiety was still present (Tr. 27-28) (citing 686-91). While

not in this Finding, the ALJ previously noted that when Plaintiff “had to change physicians, he had

difficulty adapting to the new providers and ultimately stopped attending his appointments”

(Tr. 24). The ALJ even noted that “[t]he evidence also shows that [Plaintiff] was sometimes

regarded as irritable ...” (Tr. 28).

        Turning to the state agency psychological consultants, the regulations provide that ALJs

“will consider” the medical findings of State agency medical or psychological consultants because

they “are highly qualified and experts in Social Security disability evaluation.” 20 C.F.R. §§

404.1513a(b)(1), 416.913a(b)(1).             When the opinion of a non-examining State Agency

medical/psychological advisor is consistent with the record, the opinion represents substantial

evidence to support the ALJ’s decision. See Atterbery v. Sec’y of Health & Human Servs., 871

F.2d 567, 570 (6th Cir. 1989); Hale v. Sec’y of Health & Human Servs., 816 F.2d 1078, 1082-83

(6th Cir. 1987) (per curiam). In the present case, the state agency psychological consultants were




3   Plaintiff has limited his claim of error by the ALJ’s determination to only considering the limitation imposed by
    social functioning (DN PageID 920).

                                                        16
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 17 of 21 PageID #: 969




awarded great weight by the ALJ, even where they opined that Plaintiff has moderate limitation in

interacting and relating with others (Tr. 29, 61, 76).

       As this Court previously noted in its discussion of Plaintiff’s last argument, “[t]hroughout

the entirety of Plaintiff’s first two arguments, Plaintiff does not assert any law to bolster his

argument that the ALJ’s determination was improperly based” (supra pp. 13) (DN 14 PageID

919-21). Plaintiff continues to proclaim conclusory statements, absent any law, that Plaintiff “is

not the picture of a reliable employee that is capable of having [any] type of interaction with

supervisors and coworkers as the current RFC suggests” (DN 14 PageID 921) (quotations omitted).

The only facts that Plaintiff cites to, in an attempt to undermine the ALJ’s determination, are

records regarding his physical injuries due to anger outbursts, panicking, and treatment notes with

a singular quote that Plaintiff “feels like he is out of control more often than not …” (Id.) (citing

Tr. 529; referencing Tr. 49-51, 402, 526-27).

       However, citing five pages from the record, in comparison to the testimony, records, and

information cited and considered by the ALJ, does not meet a level of contention that shows the

ALJ’s determination was not supported by substantial evidence. Even then, the ALJ noted the

Plaintiff sometimes being labelled as irritable. The ALJ went so far as to include the testimony

and reports by Plaintiff to substantiate her determination that the social functioning component of

the mental RFC is more restrictive than recommended by the state agency psychological

consultants.   As such, the ALJ’s determination is supported by substantial evidence, and

Plaintiff’s second argument fails.

       As for Plaintiff’s argument about a lack of post-hearing evaluation, Plaintiff’s counsel’s

purported “request” was instead an ambiguous, uncertain, and conditional forewarning of the


                                                 17
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 18 of 21 PageID #: 970




potential to request an examination: “I was going to request potentially, based on the progression

of this hearing and what your thoughts were, that there may be the need for a post hearing

evaluation from a mental health specialist” (Tr. 41) (emphasis added). Almost immediately after,

Plaintiff’s counsel stated Plaintiff’s “mental health conditions are the primary basis for requesting

a favorable, but we do realize that a post hearing evaluation may help flesh out some details that

may be lacking …” (Tr. 42) (emphasis added). No other request for an evaluation was present in

the hearing transcript (see Tr. 37-56). Plaintiff’s counsel’s second “request” also appears to be

hinting at the idea of requesting a post-hearing evaluation, but no explicit request was made.

Therefore, Plaintiff’s assertions about the absence of a post-hearing evaluation lacks merit.

                   Challenge to ALJ’s Determination of “Controlling Weight”

   1. Arguments of the Parties

       Plaintiff final argument is that the ALJ erred by failing to give “controlling weight” to the

opinion of Plaintiff’s treating provider (DN 14 PageID 921-22).           “The ALJ dismissed [a]

statement [regarding Plaintiff’s claim for disability] from Dr. Harmon as conclusory and actually

afforded it no weight, but should have considered it as evidence and weighed it more heavily since

Dr. Harmon was [Plaintiff’s] treating physician at the time” (Id.) (emphasis omitted).

       Defendant’s response focuses on the brevity and lack of medical opinion in Dr. Harmon’s

statement (DN 19 PageID 948-50). Defendant asserts that the ALJ properly awarded no weight

to Dr. Harmon’s statement because it “is a general statement without any specific limitations” (Id.

at 949 (quoting Tr. 29)), and the statement “is not a medical opinion, having no relation to the

nature and severity of [Plaintiff’s] impairment, or [what] [Plaintiff] can still do despite his

impairments or restrictions” (Id. at 950).


                                                 18
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 19 of 21 PageID #: 971




        2. Discussion

        The entirety of the note that Plaintiff wishes to give controlling weight states, “I am

Jeremiah’s current psychiatrist.         He has been severely ill and struggling since 2006, was

struggling some time since childhood. I believe he should refile for disability” (Tr. 538). The

ALJ noted that she gave “no weight to the statement of David Harmon, D.O.” because it “is a

general statement without any specific limitations” (Tr. 29).

        As Plaintiff filed his applications prior to March 27, 2017, the rules in 20 C.F.R. §§

404.1527 and 416.927 apply to the ALJ’s assignment of weight to the medical opinions in the

record. The regulations require ALJs to evaluate every medical opinion in the record. 20 C.F.R.

§§ 404.1527(c); 416,927(c).4 “Treating-source opinions must be given controlling weight if two

conditions are met: (1) the opinion is well-supported by medically acceptable clinical and

laboratory diagnostic techniques; and (2) the opinion is not inconsistent with the other substantial

evidence in [the] case record. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375-76 (6th Cir.

2013) (citing 20 C.F.R. § 404.1527(c)(2)) (internal quotations omitted).

        The procedural requirements to assign weight to the opinion of a treating source and

provide “good reasons” for that weight serves both to ensure adequacy of review and to give the

claimant a better understanding of the disposition of his case. Cole v. Astrue, 661 F.3d 931, 939

(6th Cir. 2011) (citing Rogers v. Comm’r, 486 F.3d 234, 242 (6th Cir. 2007)). “These procedural

requirements are ‘not simply a formality’ and are intended ‘to safeguard the claimant's procedural

rights.’” Cole, 661 F.3d at 937. The Sixth Circuit has indicated it will not hesitate to remand



4   Effective March 26, 2012, the numbering of the treating physician rules changed. Section 416.927(d)(2) became
    416.927(c)(2), and section 404.1527(d)(2) became 404.1527(c)(2).

                                                      19
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 20 of 21 PageID #: 972




when it encounters decisions from Administrative Law Judges that do not comprehensively set

forth the reasons for the weight assigned to a treating physician's opinion. Id. at 939 (citations

omitted). However, a violation of these procedural requirements can be deemed “harmless error”

if one of the following requirements is satisfied:

               (1) a treating source's opinion is so patently deficient that the
               Commissioner could not possibly credit it; (2) if the Commissioner
               adopts the opinion of the treating source or makes findings
               consistent with the opinion; or (3) where the Commissioner has met
               the goal of § 1527(d)(2) . . . even though she has not complied with
               the terms of the regulation.

Cole, 661 F.3d at 940 (emphasis added) (citations omitted); see also White v. Comm'r of Soc. Sec.,

572 F.3d 272, 286 (6th Cir. 2009) (“Conclusory statements from physicians are properly

discounted by ALJs.”); Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001) (ALJs are “not bound

by conclusory statements of doctors”).

       The present case is a precise example of the first situation for harmless error. Dr.

Harmon’s statement does not state any limitations, does not convey any evidence or medical

opinions, does not discuss Plaintiff in any light (Tr. 538). Instead, it broadly claims that Plaintiff

should refile for disability (Id.). This note is deficient in every sense of the word when it comes

to claiming that it is a medical opinion. As such, the ALJ’s decision to give no weight to Dr.

Harmon’s statement, if there is any error present, is considered harmless. Therefore, Plaintiff’s

final argument fails.

                                             Conclusion

       As the Court noted previously, “[a]s long as substantial evidence supports the

Commissioner’s decision, we must defer to it, even if there is substantial evidence in the record


                                                 20
Case 4:19-cv-00179-HBB Document 20 Filed 11/02/20 Page 21 of 21 PageID #: 973




that would have supported an opposite conclusion.” Warner v. Comm’r of Soc. Sec., 375 F.3d

387, 390 (6th Cir. 2004). Regardless of how this Court may view the evidence, it is not this

Court’s place to re-try or re-evaluate the findings of the ALJ. 42 U.S.C. § 405(g). Rather, this

Court is only to find if substantial evidence exists to support the ALJ’s decision and if the ALJ

followed the applicable law. (Id.). After reviewing the record, the Court concludes that the

ALJ’s determination is supported by substantial evidence in the record and correctly followed the

applicable law. Therefore, Plaintiff is not entitled to relief with regard to his challenge.

                                              ORDER

       IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

       IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.




                October 30, 2020


Copies:        Counsel of Record




                                                 21
